DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plate member" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, 6, 8, and 9 depend upon claim 2 and do not fix its deficiency and are therefore also rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0258316) in view of Takashi (JP 2004138007).
Regarding claim 1, Ueda teaches a seal structure for a turbocharger (Fig 3), comprising: 
a seal ring (87); 
a seal groove (85) in which the seal ring is disposed (Fig 1).
Ueda does not explicitly set forth 
a treated portion, which is formed at least at a part of one or both of the seal ring and the seal groove, and is subjected to surface treatment for anti-oxidation.
Takashi teaches a treated portion (page 3 of translation), which is formed at least at a part of one or both of the seal ring and the seal groove (page 3 of translation), and is subjected to surface treatment for anti-oxidation (page 3 of translation, implied by having a treatment over the groove surface.  The treatment layer is a layer between the exhaust and the groove, and that extra layer provides an added barrier to oxygen reaching the groove and causing oxidation), to help prevent seizure of the seal ring and prevent deterioration due to environmental problems (pages 2-3 of translation).

Regarding claim 2, Ueda teaches 
a housing (27), which accommodates a turbine impeller (29), and has a turbine scroll flow passage (37); 
a nozzle vane (61) including a blade body (Fig 1), which is disposed between the turbine impeller and the turbine scroll flow passage (Fig 3); 
a pair of plate members (51, plate member 55 is attached to) which are provided so as to be opposed to each other in a rotation axis direction (C) of the turbine impeller with the blade body interposed therebetween (Fig 1); 
an opposing portion (Fig 1, portion on 55 that is opposed to 59) opposed to the plate member in a radial direction (Fig 1); and 
the seal grooves formed in the opposing portion and at a part of the plate member opposed to the opposing portion (Fig 1).
Regarding claim 3, Ueda teaches the housing has an annular projecting portion (55), which projects between one of the plate members and the turbine impeller (Fig 1), and has the opposing portion formed on an outer peripheral surface thereof (Fig 1).
Regarding claims 4-6, Takasi teaches the treated portion is an anti-oxidation film (see pages 2-3 of translation), which is formed by the surface treatment and includes a solid lubricant (page 3 of translation).
Claim 1-, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Segawa (US 2015/0056067) and further in view of Takasi.
Regarding claim 1, Ueda teaches a seal structure for a turbocharger (Fig 3), comprising: 
a seal ring (87); 
a seal groove (85) in which the seal ring is disposed (Fig 1).
Ueda does not explicitly set forth 
a treated portion, which is formed at least at a part of one or both of the seal ring and the seal groove, and is subjected to surface treatment for anti-oxidation.
Segawa teaches a treated portion ([0043]), which is formed at least at a part of one or both of the seal ring and the seal groove ([0043]), and is subjected to surface treatment for anti-oxidation ([0043], implied by having a treatment over the seal surface.  The treatment layer is a layer between the exhaust and the seal, and that extra layer provides an added barrier to oxygen reaching the seal and causing oxidation), to help reduce friction ([0043]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Ueda with the teachings of Segawa to help reduce friction.
Takasi further teaches that it is known to use surface treatments on the seal groove features (page 3 of translation) to help prevent seizure of the seal ring and prevent deterioration due to environmental problems (pages 2-3 of translation).

Regarding claim 2, Ueda teaches 
a housing (27), which accommodates a turbine impeller (29), and has a turbine scroll flow passage (37); 
a nozzle vane (61) including a blade body (Fig 1), which is disposed between the turbine impeller and the turbine scroll flow passage (Fig 3); 
a pair of plate members (51, plate member 55 is attached to) which are provided so as to be opposed to each other in a rotation axis direction (C) of the turbine impeller with the blade body interposed therebetween (Fig 1); 
an opposing portion (Fig 1, portion on 55 that is opposed to 59) opposed to the plate member in a radial direction (Fig 1); and 
the seal grooves formed in the opposing portion and at a part of the plate member opposed to the opposing portion (Fig 1).
Regarding claim 3, Ueda teaches the housing has an annular projecting portion (55), which projects between one of the plate members and the turbine impeller (Fig 1), and has the opposing portion formed on an outer peripheral surface thereof (Fig 1).
Regarding claims 7-9, Segawa teaches the treated portion is an anti-oxidation film ([0043]), which is formed by the surface treatment and includes a solid lubricant ([0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Honma (US 2014/0102093) teaches a turbocharger with seals having different oxidation levels.  Stoyanov (US 11149854) teaches a seal with solid lubrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745